Detailed Office Action
The communication dated 5/2/2022 has been entered and fully considered.
Claim 6 has been canceled.  Claim 21 is new.  Claims 1, 7, 8, 10, and 20 have been amended.  Claims 1-5 and 7-21 are pending with claims 12-15 withdrawn from consideration
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to amendments and arguments
In light of amendment the 112(d) rejection has been withdrawn.
Applicant argues that the instant invention allows for the stabilization of current through the heating system and then after the first time period to determine a property related to the flow path.

Applicant argues that the oscillations caused by the user inhale may be extracted and processed which is a unique utility not taught by AMPOLINI.
	In response instant claim 1 does not include language to extracting and processing oscillations caused by inhalations.
Applicant argues that the method of switching power on and off as taught by AMPOLINI would not be accurate to measure oscillation.
	Again, the measurement of oscillation caused by inhalations is not claimed.  Further, the degree of stabilization is not claimed.  AMPOLINI at least teaches a supply of constant current [0106] which suggests that stability is achieved.  While the Examiner agrees that AMPOLINI uses a switching MOSFET, power electronics as disclosed by AMPOLINI have capacitors and inductors.
Applicant argues that ALARCON fails to cure the deficiencies of AMPOLINI.
	The Examiner has responded to the applicant’s arguments regarding AMPOLINI as per above.  The combination with ALARCON measures the amount of aerosol consumed based on total time and current.  This calculation can only be done after the power has applied (and therefore after the current has been stabilized).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-9, 11 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0270727 AMPOLINI et al., hereinafter AMPOLINI in view of U.S. 2018/0020729 ALARCON et al., hereinafter ALARCON.  
	As form claims 1, 9, 11, and 21, AMPOLINI discloses an aerosol generating system [abstract].  AMPOLINI discloses an electrically operated heating system [Figure 2].  AMPOLINI discloses a defined flow path past the atomizer for transmission of flow to the user and a mouthpiece (140) through which the flow travels [0027 Figure 3].
	AMPOLINI discloses that the electric circuit applies a predetermined amount of electrical energy to the heating system by supplying a constant power [0103] by controlling the current flow with a MOSFET to apply a stable power to the heater.  The device can also supply a constant current [0106; Figure 2].
	AMPOLINI measure the flow of a puff [0031] and flow rate of puffs [0033].
AMPOLINI estimates the amount of puffs available can be determined by the amount of inhalable substance to be delivered and the amount of inhalable substance deliver per puff (i.e. the flow amount of the total aerosol which is one or more components of the aerosol) [0058].
AMPOLINI does not disclose using the stabilized property to determine the amount if inhalable substance delivered.
ALARCON is the same art of e-cigarettes discloses that by measuring the amount of power delivered and an estimate of how much vaporization has occurred can be determined [Figure 4A, 0005].
At the time of the invention it would be obvious to the person of ordinary skill in the art to use the amount of power supplied and measured to the heater by AMPOLINI to determine the amount of aerosol precursor vaporized as suggested by ALARCON.  The person of ordinary skill in the art would be motivated to do so as a goal of AMPOLINI is to determine the amount of puffs remaining based upon the amount of aerosol delivered already [0058].  ALARCON provides a teaching of how this may be accomplished using the power applied and it is prima facie obvious to apply a known technique to improve a similar device in the same way.  The person of ordinary skill in the art would expect success as AMPOLINI already teaches measuring power by measuring voltage and current.
The combination with ALARCON measures the amount of aerosol consumed based on total time and current.  This calculation can only be done after the power has applied (and therefore after the current has been stabilized).
As for claim 2, AMPOLINI discloses 0.6 to 3 seconds [0037] which overlaps the instant claimed range.  AMPOLINI discloses the specific time of two seconds [0059] which falls within the claimed range.
As for claim 3, AMPOLINI discloses 5 to 30 Joules per second [0059].  AMPOLINI discloses 0.6 to 3 seconds [0037].  Therefore the total power applied can range from 3 to 90 total joules which overlaps the claimed range {0.6 seconds * 5 joules/second – 3 seconds * 30 Joules per second}.
	As for claim 4, AMPOLINI discloses that the controller is able to control the power to the e-cigarette based upon actuation of puff sensor which acts as an actuator [0068] (the breadth actuation is the trigger).  AMPOLINI also discloses a button [0068] (the trigger is a physical button).
As for claim 5, AMPOLINI discloses 150 degrees C to 250 degrees C temperature [0038] which falls within the claimed range.  AMPOLINI discloses the specific temperature of 290 degrees C [0059] which falls within the claimed range.
	As for claims 7 and 20, AMPOLINI discloses that the power can be controlled within 1-10% [0074].  At a constant voltage this means that the current would also be controlled within 1-10%.
	As for claim 8, AMPOLINI can maintain a constant current.  AMPOLINI also measures power which is a property of electrical energy and is used to determine the amount of aerosol component supplied as per ALARCON.  Furthermore, voltage makes up the power measurement and therefor also is another property of electrical power.
As for claim 16, AMPOLINI discloses 0.6 to 3 seconds [0037] which overlaps the instant claimed range.
As fort claims 17 and 18, AMPOLINI discloses 5 to 30 Joules per second [0059].  AMPOLINI discloses 0.6 to 3 seconds [0037].  Therefore the total power applied can range from 3 to 90 total joules which overlaps the claimed range {0.6 seconds * 5 joules/second – 3 seconds * 30 Joules per second}.
As for claim 19, AMPOLINI discloses 150 degrees C to 250 degrees C temperature [0038] overlaps the claimed range.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over AMPOLINI and ALARCON as applied to claim 1 above, and further in view of U.S. 2017/0251725 BUCHBERGER et al., hereinafter BUCHBERGER.
As for claim 10, neither AMPOLINI nor ALARCON discloses measuring the second derivative of an electrical property to determine a flow characteristic. BUCHBERGER discloses taking the second derivative of an electrical characteristic including resistance or current [0040].   BUCHBERGER discloses that the second derivate can be used to determine rapid overheating [0049].
At the time of the invention it would be obvious to the person of ordinary skill in the art to use the second derivative technique of BUCHBERGER on the e-cigarette of AMPOLINI and ALARCON.  The person of ordinary skill in the art would be motivated to do so to provide a better indication of overheating according to BUCHBERGER [0050].  
Current is measured by AMPOLINI along with voltage to determine power.  ALARCON states that the power usage is related to aerosol precursor usage.  Therefore an indication of rapid increase in current indicates both overheating and higher power draw which will lead to higher flow of vapor.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748